DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Drawings
3.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Objections
4.	Claims 1, 14, and 15 are objected to because of the following informalities: The use of capital letters is used at the beginning of the claim, not on every paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, and 16 recite “predetermined level of spatial resolution" renders the claims indefinite because it is unclear what could specifically be a “predetermined level of spatial resolution”, it is suggested to add limitations that’ll further define the mentioned claimed features. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorshechnikov; Anatoly;  et al. (US 20160082597), in view of Rapaport et al (US 2012/0290950), and further in view of JENKINS; Barry L. (2015/0269770), hereinafter “Gorshechnikov” “Rapaport”, and “Jenkins” respectively.
As per Claim 1, Gorshechnikov discloses: 
A method of cross-referencing different sets of asset identifiers, the method comprising the steps of: Providing first and second data sets comprising records, each record comprising an n-dimensional asset identifier that encodes a center-of-mass position and center-of-mass-to-bounding-polytope extents along n dimensions (n > 2) of a physical asset in a single, non-opaque, computer-readable code string; (Par [0108-0110], “A desired direction ring compresses representation of the position-to-direction map into a one-dimensional allocentric desired direction vector. The direction-to-turn map then compares the allocentric desired direction with the allocentric current head direction and computes the egocentric turn force vector” and par [0142], “The Virt-U library platform may be a general-purpose, Java-based game development environment that extends 3D graphics game development capabilities to the Java programming community. The Virt-U may include a system that maintains a variety of assets, for example, models, textures, sounds, whole scenes, rendering of 3D graphics, and the ability to simulate physical interactions. “ and par [0178], “TouchSense abstracts touch/proximity sensors that provide a vector in polar coordinates centered on the agent's center of mass and pointing to the locations of collision (for touch sensor) or close-to-collision (proximity sensor). In some implementations, a difference between touch and proximity is the fitness of the collision surface for the agent.”)
Constructing first and second trie data structures based on the first and second data sets, respectively, wherein each layer of the trie data structure corresponds with a successive degree of spatial resolution and each leaf node in a layer comprises a subset of n-dimensional asset identifiers co-located in an n-dimensional grid cell; and (See Par [0029], using a proxy layer designed to interface with Vrit-U, and see Figures 19-21) Zipping the first and second trie data structures at a predetermined level of spatial resolution to yield a coproduct of the subsets from a pair of first and second trie-data-structure leaf nodes, the coproduct comprising a list of candidate cross-referenced pairs of records from the first and second data sets. (Par [0068], “The merged heading estimate is filtered through a pair of Gaussian filters (one positive and one negative, centered 180 degrees apart from each other) to produce a cosine of an angle between the current heading and a preferred direction of a linear displacement ring attractor. This cosine, multiplied by the linear velocity of the agent (estimated by different sensory inputs), serves as an input to the corresponding set of ring attractors. The merged displacement estimates along axes are combined together into 2D displacement within the corresponding spatial scale (grid cells 406 in FIG. 4). Finally, 2D maps of different spatial scales are merged together to produce a unique (within a map) current location estimate for the robot with respect to its starting location (place cells 408 in FIG. 4” and par [0073-0075], merging sensory data to provide a final result).” And see Figures 1C, 1D, and 6).
Gorshechnikov disclosing merging different spatial data, see Claim 1, however does not specifically discloses the center of mass to bounding type, merging a trie or tree off information by cross-referencing and does not specifically discloses the “n dimensions (n > 2)”.
Rappaport discloses the merging a trie or tree off information by cross-referencing, see paragraph [0710], “First, the node can simultaneously reside on the "A" -Tree, a "B" -Tree, a "C" -Tree, etc. and the node's positionings on each such hierarchical or non-
Jenkins discloses bounding and the “n dimensions (n > 2)” above mentioned claimed features as follows: (Par [0032] In all of these systems the modeled environments of the game are constructed using "level editing" tools to create the geometry of the walls, floors, ceilings and other stationary, potentially occluding elements of the environments. This geometry is then submitted to a preprocess that constructs a BSP tree from this geometry using conventional BSP algorithms.” And Par [0096], “This mapping requires singular value matrix decomposition. In a subsequent step the method employs constructive solid geometry operations performed in 5 dimensional space” being greater than 4 dimensions, and par [0023], including volume, par [0035], time and Par [0816-817], “This can be accomplished naturally using hierarchical bounding boxes by using child boxes lower in the hierarchy. Smaller mesh elements are less likely to result in cyclic occlusion. To manage cycles, elements are dynamically redefined from larger to smaller clusters and even to individual triangles. In some embodiments, this technique does not eliminate cyclic occlusion in all cases, since even three individual triangles can cause an occlusion cycle...”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Rappaport by cross referencing or 

As per Claim 2, the rejection of Claim 1is incorporated and Gorshechnikov discloses: 
wherein said constructing first and second trie data structures further comprises the step of constructing first and second trie data structures based on a portion of the first and second data sets determined by the predetermined spatial resolution. (Par [0086], “In some embodiments, the system's biologically inspired navigational system includes a number of subsystems for an autonomous navigation. The subsystems can include: Path integration system for maintaining a sense of current position and direction relative to starting position and direction. Spatial representation incrementally built as the agent explores its environment. Path planning system that uses information from the spatial representation and path integration system to explore, return to base, revisit objects of interest, or avoid obstacles. Drive selection system to balance battery recharging, exploration, and return visits to explored locations of interest. Sensory system used to provide vestibular, motor, and optic flow information to drive and correct the path integration system” see Claim 1, “plurality of sets of data readings representing independent measurements by the at least one sensor of the moving body with respect to the environment; (B) mapping the plurality of sets of data readings received in (A) to respective first sets of data cells, each first set of data cells forming a corresponding first neural representation of the moving body with respect to the environment; (C) applying respective weights to values in the respective first sets of data cells mapped in (B), the respective weights representing respective precisions of the independent measurements represented by the corresponding sets of data readings; (D) combining the values in the first sets of data cells weighted in (C) to form a plurality of aggregated data readings;” plurality of aggregated data readings corresponding to data cells with respect to environment)

As per Claim 3, the rejection of Claim 1is incorporated and Jenkins discloses further comprising the steps of: Calculating a spatially-based statistic associated with a predetermined heuristic for the n-dimensional asset identifiers in a pair of nodes; and Applying the predetermined heuristic to select a cross-referenced pair of records from the list of candidate cross-referenced pairs. 
Jenkins discloses the above mentioned claimed features as follows: (Par [0096], “This mapping requires singular value matrix decomposition. In a subsequent step the method employs constructive solid geometry operations performed in 5 dimensional space” and par [1013], “ In this technique (discussed in detail in FIG. 20L), the method used to construct the continuous conservative umbral event surface incident on the inside corner vertex is selected based on a heuristic which balances the desired precision against the increased complexity of the resulting visibility map that results from the additional SE-MV occlusion boundary segments.”).


As per Claim 4, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: wherein the spatially-based statistic comprises a record-level statistic, a node-level statistic, trie-data-structure level statistic, a data-set-level statistic, or a combination thereof. (Par [0108]-[0109], “SPARK's spatial planning algorithm may be based on a neuronal parallel breadthfirst asymmetric bidirectional graph search where each location in the path planning system corresponds to a node in a graph.”)

As per Claim 5, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: wherein the predetermined heuristic comprises a maximum percentage area of intersection for bounding boxes for a pair of asset identifiers.
(Par [0014-0015], “FIG. 4 depicts a biological path integration system. On the right, FIG. 4 names the mammalian brain areas subserving path integration. On the left it describes core modeling work that was combined to create an example PInNAcLE implementation.”)
Jenkins discloses the “bounding boxes” (Par [0816-817], “This can be accomplished naturally using hierarchical bounding boxes by using child boxes lower in the hierarchy. Smaller mesh elements are less likely to result in cyclic occlusion. To manage cycles, elements are dynamically redefined from larger to smaller clusters and even to individual triangles. In some embodiments, this technique does not eliminate cyclic occlusion in all cases, since even three individual triangles can cause an occlusion cycle...”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Rappaport by cross referencing or merging different data to anticipate location or space apart topical concepts, Jenkins to have a specific dimension related to an asset pertaining to the Gorshechnikov imaginary measurement to take advantage on applying a special space according to specification.  The modification would have been obvious because one of the ordinary skills in the art would implement calculating an estimated asset location to render a better graphic result.

As per Claim 6, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: wherein the predetermined heuristic comprises a minimum distance between centers of mass for a pair of asset identifiers. (Par [0005], “may be used to generate a set of graph connections among the set of data cells with a first set of weights (in some implementations, these connections are designed to ensure continuity between representation of points in continuous space and some distance measure so that data cell representation reflects the distance between input data points).”).

As per Claim 7, the rejection of Claim 3 is incorporated and Jenkins discloses: wherein the predetermined heuristic comprises one n-dimensional asset identifier contains another. (Par [0829], “ As previously described, cycles are identified using polygon-viewcell shafts. Care must be taken to construct shafts between the polygon and the portion of the viewcell on the frontfacing side of the plane containing the polygon. In some embodiments, for polygons lying in a plane that bisects the viewcell, only the portion of the viewcell on the frontfacing side of the plane is used. Polygon-viewcell shafts in the present method are defined in this way.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Rappaport by cross referencing or merging different data to anticipate location or space apart topical concepts, Jenkins to have a specific dimension related to an asset pertaining to the Gorshechnikov imaginary measurement to take advantage on applying a special space according to specification.  The modification would have been obvious because one of the ordinary skills in the art would implement calculating an estimated asset location to render a better graphic result.

As per Claim 9, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: further comprising indexing the first data set, the second data set, or both to enhance computational efficiency. (Par [0106], “[0106] When the agent registers contact with an obstacle, SPARK translates this information into an allocentric world location of the obstacle that is learned as un-navigable when planning future routes 

As per Claim 10, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: wherein the first data set, the second data set, or both comprise a delimiter-separated values file or a spatial data format shapefile. (Par [0047] In some implementations (referring to FIG. 21), a system may generate a set of data cells 2100, the set of data cells representing sensory input data received from a group of sensors. The sensor may use the set of data cells to both determine a spatial and/or temporal resolution 2102 of the set of data cells, and to determine a spatial and/or temporal scale 2104 for the set of data cells and the range of available data.” And par [0057], “ FIG. 1B. The Gaussian shape of these signals simplifies their combination, as the sum of Gaussians”).

As per Claim 11, the rejection of Claim 3 is incorporated and Gorshechnikov discloses: wherein at least one record further comprises an attribute associated with an asset identifier of the at least one record. (Par [0142], “The Virt-U library platform may be a general-purpose, Java-based game development environment that extends 3D graphics game development capabilities to the Java programming community. The Virt-U may include a system that maintains a variety of assets, for example, models, 

As per Claim 12, the rejection of Claim 11 is incorporated and Gorshechnikov discloses: wherein the attribute comprises asset characteristics, asset description, asset make, asset model, asset ownership, or a combination thereof. (Par [0005], “point in the range of measurement for a particular type of data, and may use the data to define a spatial or temporal resolution of the set of data cells (e.g., a data representation model)”)

As per Claim 13, the rejection of Claim 1 is incorporated and Gorshechnikov discloses: wherein n > 3. Jenkins discloses the “n dimensions (n > 2)” above mentioned claimed features as follows: (Par [0032] In all of these systems the modeled environments of the game are constructed using "level editing" tools to create the geometry of the walls, floors, ceilings and other stationary, potentially occluding elements of the environments. This geometry is then submitted to a preprocess that constructs a BSP tree from this geometry using conventional BSP algorithms.” And Par [0096], “This mapping requires singular value matrix decomposition. In a subsequent step the method employs constructive solid geometry operations performed in 5 dimensional space” being greater than 4 dimensions, and par [0023], including volume, par [0035], time and space).


As per Claim 14, the rejection of Claim 1 is incorporated and Gorshechnikov discloses: further comprising the step of filtering the records of the first data set, the records of the second data set or both at a record-level, a node-level, a trie-data-structure level, a data-set level, or a combination thereof. (Par [0068], “ The neural system achieves its best localization results with spatial scales related to each other as different prime numbers (e.g. 7 to 11 to 17 for three scales). The merged heading estimate is filtered through a pair of Gaussian filters (one positive and one negative, centered 180 degrees apart from each other)”).

As per Claim 15, the rejection of Claim 1 is incorporated and Gorshechnikov discloses: further comprising the step of filtering members of the list of candidate cross-referenced pairs. [0041] To summarize, using neuronal-like data representation on every processing stage allows robustness of the system, built-in low pass filtering, increase in data precision beyond the precision of a sensor, preservation of spatial and temporal continuity of the signal, and easily scalable ability to handle wide ranges of data with high precision. Bell shaped and often Gaussian profiles of neuronal activity are also very convenient for combining signals from different inputs as discussed in the next section.

As per Claims 16-18 and 20, being the method claims corresponding to the system claims 1-7 and 9-15 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and 9-15 and further Gorshechnikov discloses: (Par [0224]).


Allowable Subject Matter
9.	Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to METHODS AND DATA STRUCTURES FOR EFFICIENT CROSS-REFERENCING OF PHYSICAL-ASSET SPATIAL IDENTIFIERS.  The closest prior arts indicated in the present rejection either singularly or in combination, fail to anticipate or render obvious the recited features “wherein said calculating a spatially-based statistic further comprises the steps of decoding an n-dimensional asset identifier to yield its center of mass and its center-of-mass-to-bounding-polytope extents, labeling respective asset identifiers in a candidate cross- 57referenced pair as having either the least or greatest area, and calculating the Euclidean distance between centers of mass for the candidate cross-referenced pair, wherein the predetermined heuristic comprises the pair of n-dimensional asset identifiers for which a percentage area of intersection for bounding boxes with the least area is greatest and for which a distance between two centers of mass is lowest.”.  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Boucheron et al (US 20180239948 A1) relates to OBJECT AND SPATIAL LEVEL QUANTITATIVE IMAGE ANALYSIS, specifically by using the concept of "proximity" is more of a high-level architectural concept, but we seek to model this in a simple geometric fashion. While there are some heuristics about the extent of cytoplasm with respect to nuclear size.
Bergeron et al (US 20060257005 A1) relates to Method and system for screening cargo containers, specifically by targeting objects and its detected and any other suitable information. Such additional information may be stored in the database of target objects 110 in association with each object (or category of objects) or may be derived separately on the basis of heuristic rules and recognized best practice rules. 
Kirchhoffer et al (US 20130039422 A1) relates to CODING OF A SPATIAL SAMPLING OF A TWO-DIMENSIONAL INFORMATION SIGNAL USING SUB-DIVISION, specifically by coding schemes for coding a spatially sampled information using sub-division and coding schemes.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158